DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 4-16 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to form a boundary sheath region that attracts electrons to the chamber wall, the electrons repelling ions away from the boundary sheath region, thereby reducing ion loss to the chamber wall such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2008/0135518 to Chen et al in view of United States Patent No. 6124003 to Mikami et al and United States Patent Application No. 2014/0273538 to Chen (hereinafter ‘538) is presented below.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-16 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2008/0135518 to Chen et al in view of United States Patent No. 6124003 to Mikami et al and United States Patent Application No. 2014/0273538 to Chen (hereinafter ‘538).
In regards to Claim 1, Chen teaches an apparatus for treating a substrate Fig. 8, comprising: a plasma processing chamber (generically shown in Fig. 3-6 as chamber 10) comprising a chamber wall (walls for 10 in Fig. 3-6); a substrate holder 420 (generically as 20 in Fig. 3-6) disposed in the processing chamber (as shown in Fig. 3-6), for receiving a substrate 25 to be treated; a gas delivery system (not shown but described as a gas injection system, [0037]), that can supply a gas mixture to the plasma processing chamber [0037, 0045], the gas delivery system including an opening into the plasma processing chamber (implicit as the gas injection system injects a plasma into the chamber); a plasma source electrode 470 Fig. 8 disposed in or adjacent to the plasma processing chamber and positioned over the substrate holder [0054], the plasma source electrode being configured to ionize the gas mixture into a plasma in the plasma processing chamber [0054-0057]; a wall electrode 460 disposed inside the plasma processing chamber and along the chamber wall between the plasma source electrode and the substrate holder (as it is positioned along an outer chamber wall and exposed to the plasma, [0056]); a ring electrode 422 disposed away from the chamber wall and having a ring shape in which an outer surface of the ring shape is spaced from the chamber wall (as it is close to the substrate support 420 and surrounds it), and with respect to a vertical direction (as it is spaced apart from the wall), the ring electrode is positioned between the wall electrode and the substrate holder (as shown in the spacing between the electrodes of 460 and 422), a boundary power supply 450 connected to the ring electrode 422 such that the wall electrode and the ring electrode together form a boundary sheath region reducing ion loss to the chamber wall (as shown by the ring hollow cathode plasma (which is negatively charged plasma, noting that negative power is supplied to 470 by 450 and through the arrangement of Fig. 8, also implicitly applies negative charges to 422 to create a negative/cathode hollow plasma), 2Application No.: 14/932,057Reply to Office Action dated September 9, 2020 wherein the boundary power supply 450 is configured to provide a negative voltage to the ring electrode [0024-0060].  
Chen does not expressly teach wherein the ring electrode is positioned above and spaced from the substrate holder.
Mikami teaches an apparatus for treating a substrate Fig. 1(B), comprising: a plasma processing chamber C (space within 2 including regions of 8, 13, and 9) comprising a chamber wall (wall of C); a substrate holder 11 disposed in the processing chamber, for receiving a substrate to be treated 10; a gas supply delivery system (hole of 1) that can supply a gas to the plasma processing chamber 13 the gas delivery system including an opening (see pipe from 1 to plasma container 2) into the plasma processing chamber; a plasma source electrode 22 disposed in or adjacent to the plasma processing chamber and positioned over the substrate holder (as it is part of the top wall of C) and above the substrate holder 11 in the plasma processing chamber, the plasma source electrode 22 being configured to ionize the gas mixture into a plasma in the plasma processing chamber (Col. 11 lines 12-46); a wall electrode 21 disposed inside the plasma processing chamber and along the chamber wall between the plasma source electrode and the substrate holder; a ring electrode 14 disposed away from the chamber walls and with respect to a vertical direction, the ring electrode 14 is positioned between the wall electrode and the substrate holder (as shown in Fig. 1(B)), and wherein the ring electrode is positioned above and spaced from the substrate holder (as 14 is above and not contacting the walls or the substrate holder); and a boundary power supply formed by the combination of power sources P7, P8, and 16/17, wherein a first terminal P7/P8 is connected to the wall electrode and a second terminal 16/17 is connected to the ring electrode to expressly form a plasma near the periphery of the target object/substrate 10 (Col.6 line 35-Col. 12 line 53).
Mikami further teaches the wall electrode and the ring electrode together form a boundary sheath region reducing ion loss to the chamber wall as indicated by the plasma being targeted in the plasma region of 13 and with the prevention of abnormal discharge and short circuits (Col. 12 line 53-Col. 13 line 7).
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to move the ring electrode of Chen above the substrate support as per the teachings of Mikami, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). As Chen teaches the ring electrode is used to drive the plasma to the periphery of the substrate and Mikami teaches a similarly powered electrode that is ring shaped and designed to target the plasma to the periphery can be placed above the substrate holder, It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Chen by placing the ring electrode above the substrate holder as they are analogous art structures and the rearrangement is considered obvious. See MPEP 2143, Motivation A.
	Chen in view of Mikami do not expressly teach that the boundary sheath region attracts electrons to the chamber wall, the electrons repelling ions away from the boundary sheath region thereby reducing ion loss to the chamber wall.
	 ‘538 teaches that an approach to minimizing charged particle/ion loss is to alter the boundary potential near the chamber wall such that ions are pushed away from the chamber wall [0006] through a process called non-ambipolar diffusion [0007], thus the plasma density can be more uniform near the edge of the substrate. ‘538 teaches that having a ring electrode connected to a DC power with switches for negative or positive voltages allows for the creation of the diffusion of electrons to create the electron pressure that allows for the attraction of electrons to the chamber wall that pushes the ions into the plasma region 108 thus creating a more uniform plasma density and hence processing [0017-0047].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Chen in view of Mikami with the teachings of ‘538. One would be motivated to do so to use the ring electrode of Chen in view of Mikami to create a boundary sheath region attracts electrons to the chamber wall, the electrons repelling ions away from the boundary sheath region thereby reducing ion loss to the chamber wall, as per the advantageous and predictable teachings of ‘538, in order to create a more uniform plasma density over the substrate.
Furthermore, the Examiner notes that this limitation appears to be that of intended use. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Chen in view of Mikami and ‘538 is substantially the same as the claimed apparatus, the apparatus of Chen in view of Mikami and ‘538 would be capable of fulfilling the limitations of the claim and thus be able to use the apparatus such that the boundary sheath region attracts electrons to the chamber wall, the electrons repelling ions away from the boundary sheath region thereby reducing ion loss to the chamber wall.there being no structural difference between the apparatus of Chen in view of Mikami and ‘538 and that of the claim.
The resulting apparatus fulfills the limitations of the claim.  
In regards to Claim 4, Chen teaches the boundary power supply comprises one of a DC power source connected to both the wall electrode and the ring electrode, as shown in Fig. 8.  
In regards to Claim 5, Chen teaches an apparatus for treating a substrate Fig. 8, comprising: a plasma processing chamber (generically shown in Fig. 3-6 as chamber 10) comprising a chamber wall (walls for 10 in Fig. 3-6); a substrate holder 420 (generically as 20 in Fig. 3-6) disposed in the processing chamber (as shown in Fig. 3-6), for receiving a substrate 25 to be treated; a gas delivery system (not shown but described as a gas injection system, [0037]), that can supply a gas mixture to the plasma processing chamber [0037, 0045], the gas delivery system including an opening into the plasma processing chamber (implicit as the gas injection system injects a plasma into the chamber); a plasma source electrode 470 Fig. 8 disposed in or adjacent to the plasma processing chamber and positioned over the substrate holder [0054], the plasma source electrode being configured to ionize the gas mixture into a plasma in the plasma processing chamber [0054-0057]; a wall electrode 460 disposed inside the plasma processing chamber and along the chamber wall between the plasma source electrode and the substrate holder (as it is positioned along an outer chamber wall and exposed to the plasma, [0056]); a ring electrode 422 disposed away from the chamber wall and having a ring shape in which an outer surface of the ring shape is spaced from the chamber wall (as it is close to the substrate support 420 and surrounds it), and with respect to a vertical direction (as it is spaced apart from the wall), the ring electrode is positioned between the wall electrode and the substrate holder (as shown in the spacing between the electrodes of 460 and 422), a boundary power supply 450 connected to the ring electrode 422 such that the wall electrode and the ring electrode together form a boundary sheath region reducing ion loss to the chamber wall (as shown by the ring hollow cathode plasma (which is negatively charged plasma, noting that negative power is supplied to 470 by 450 and through the arrangement of Fig. 8, also implicitly applies negative charges to 422 to create a negative/cathode hollow plasma), 2Application No.: 14/932,057Reply to Office Action dated September 9, 2020wherein the boundary power supply 450 is configured to provide a negative DC voltage to the ring electrode [0024-0060].  
Chen does not expressly teach wherein the ring electrode is positioned above and spaced from the substrate holder.
Mikami teaches an apparatus for treating a substrate Fig. 1(B), comprising: a plasma processing chamber C (space within 2 including regions of 8, 13, and 9) comprising a chamber wall (wall of C); a substrate holder 11 disposed in the processing chamber, for receiving a substrate to be treated 10; a gas supply delivery system (hole of 1) that can supply a gas to the plasma processing chamber 13 the gas delivery system including an opening (see pipe from 1 to plasma container 2) into the plasma processing chamber; a plasma source electrode 22 disposed in or adjacent to the plasma processing chamber and positioned over the substrate holder (as it is part of the top wall of C) and above the substrate holder 11 in the plasma processing chamber, the plasma source electrode 22 being configured to ionize the gas mixture into a plasma in the plasma processing chamber (Col. 11 lines 12-46); a wall electrode 21 disposed inside the plasma processing chamber and along the chamber wall between the plasma source electrode and the substrate holder; a ring electrode 14 disposed away from the chamber walls and with respect to a vertical direction, the ring electrode 14 is positioned between the wall electrode and the substrate holder (as shown in Fig. 1(B)), and wherein the ring electrode is positioned above and spaced from the substrate holder (as 14 is above and not contacting the walls or the substrate holder); and a boundary power supply formed by the combination of power sources P7, P8, and 16/17, wherein a first terminal P7/P8 is connected to the wall electrode and a second terminal 16/17 is connected to the ring electrode to expressly form a plasma near the periphery of the target object/substrate 10 (Col.6 line 35-Col. 12 line 53).
Mikami further teaches the wall electrode and the ring electrode together form a boundary sheath region reducing ion loss to the chamber wall as indicated by the plasma being targeted in the plasma region of 13 and with the prevention of abnormal discharge and short circuits (Col. 12 line 53-Col. 13 line 7).
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to move the ring electrode of Chen above the substrate support as per the teachings of Mikami, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). As Chen teaches the ring electrode is used to drive the plasma to the periphery of the substrate and Mikami teaches a similarly powered electrode that is ring shaped and designed to target the plasma to the periphery can be placed above the substrate holder, It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Chen by placing the ring electrode above the substrate holder as they are analogous art structures and the rearrangement is considered obvious. See MPEP 2143, Motivations A-E.  
Chen in view of Mikami do not expressly teach that the boundary sheath region attracts electrons to the chamber wall, the electrons repelling ions away from the boundary sheath region thereby reducing ion loss to the chamber wall.
	‘538 teaches that an approach to minimizing charged particle/ion loss is to alter the boundary potential near the chamber wall such that ions are pushed away from the chamber wall [0006] through a process called non-ambipolar diffusion [0007], thus the plasma density can be more uniform near the edge of the substrate. ‘538 teaches that having a ring electrode connected to a DC power with switches for negative or positive voltages allows for the creation of the diffusion of electrons to create the electron pressure that allows for the attraction of electrons to the chamber wall that pushes the ions into the plasma region 108 thus creating a more uniform plasma density and hence processing [0017-0047].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Chen in view of Mikami with the teachings of ‘538. One would be motivated to do so to use the ring electrode of Chen in view of Mikami to create a boundary sheath region attracts electrons to the chamber wall, the electrons repelling ions away from the boundary sheath region thereby reducing ion loss to the chamber wall, as per the advantageous and predictable teachings of ‘538, in order to create a more uniform plasma density over the substrate.
Furthermore, the Examiner notes that this limitation appears to be that of intended use. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Chen in view of Mikami and ‘538 is substantially the same as the claimed apparatus, the apparatus of Chen in view of Mikami and ‘538 would be capable of fulfilling the limitations of the claim and thus be able to use the apparatus such that the boundary sheath region attracts electrons to the chamber wall, the electrons repelling ions away from the boundary sheath region thereby reducing ion loss to the chamber wall.there being no structural difference between the apparatus of Chen in view of Mikami and ‘538 and that of the claim.
The resulting apparatus fulfills the limitations of the claim.  
In regards to Claims 6-8, Chen teaches the DC power supply can apply a voltage of at least 200V, the DC power supply can apply a voltage of no more than 500V, the DC power supply can apply a voltage of no more than 200V, as Chen teaches the voltage can be 100V or 500V, which are positive and thus also the absolute values that fulfill the claimed ranges..  
In regards to Claims 9 or 10, Chen teaches does not expressly a plasma power source configured to supply power to the plasma source electrode in the embodiment of Fig. 8, but does expressly teach that a separate power 550 can be applied to the top electrode 570 [0059-0061].  
It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Fig. 8 by changing the power of the plasma source electrode with a separate DC power source. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. Thus the change in the power orientation for the plasma source electrode would be considered obvious. The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 11, Chen teaches respect to a vertical direction, the ring electrode is positioned between the wall electrode and the substrate holder as the top height of the wall electrode is higher than that of the ring electrode of Chen.  
In regards to Claim 12, Chen teaches the wall electrode is electrically isolated from remaining portions of the chamber wall as the wall electrode of Chen does not touch a wall as it is positioned along the outer wall and is not embedded in the wall [0055-0057].  
In regards to Claims 13-16, Chen teaches the DC power supply, the wall electrode and the ring electrode are configured to form a negative bulk potential region spaced from the chamber wall (as shown in the formation of the plasma of 432, which is implicitly negatively charged due to the negative power supplied), the wall electrode, the ring electrode, and the boundary power supply are configured to form a plasma potential region spaced apart from the chamber wall (as plasma is within the boundaries formed by 460 and below 470), the wall electrode is electrically isolated from remaining portions of the chamber wall as it is not embedded in the wall by position along it and configured to form a negative bulk potential region spaced apart from the chamber wall, which is the sheath of plasma 432 formed and adjacent to the chamber wall as it is within the boundaries of 460, the negative bulk potential region has a potential which is more negative than a potential of the sheath potential region as the electrode area is implicitly more negative than the plasma/sheath that is formed, and but does not expressly teach that there are reduce ion losses to the chamber wall.  
However, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Chen in view of Mikami and ‘538 is substantially the same as the claimed apparatus, the apparatus of Chen in view of Mikami and ‘538 would be capable of fulfilling the limitations of the claim and thus be able to reduce ion losses to the chamber wall, there being no structural difference between the apparatus of Chen in view of Mikami and ‘538 and that of the claim.
In regards to Claims 21 and 22, the teachings of Chen in view of Mikami and ‘538 teaches the boundary sheath region includes electrons bordering a first side of the boundary sheath region (the outer perimeter, as shown by the electrons and arrows in Fig. 1 of ‘538) and the ions border a second side of the boundary sheath region (as shown by the ion arrows pointing to the inside of the sheath area of Fig. 1 of ‘538).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716